PER CURIAM.
Appellant’s request for an injunction against domestic violence was dismissed without any evidence being taken. The only reason given was that there was a pending divorce action between the parties. Dismissal only on that basis constituted error. Section 741.30(l)(b), Florida Statutes (1999), states that a petition for an injunction for protection against domestic violence “may be sought whether or not any other action is presently pending between the parties.” The decision of the trial court is reversed.
ERVIN, WOLF and PADOVANO, JJ., concur.